        Case 5:18-cv-01960-CLS Document 31 Filed 03/18/20 Page 1 of 26                     FILED
                                                                                  2020 Mar-18 PM 01:49
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

CLINT PARKER,                          )
                                       )
      Plaintiff,                       )
                                       )
vs.                                    )      Civil Action No. 5:18-CV-1960-CLS
                                       )
CONSOLIDATED PIPE &                    )
SUPPLY CO.,                            )
                                       )
      Defendant.                       )

                          MEMORANDUM OPINION

      The complaint filed by Clint Parker against his former employer, Consolidated

Pipe & Supply Company, contains three counts. The first is based upon Title VII of

the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., and alleges that

plaintiff was subjected to sexual harassment and a sexually-hostile work environment

by his supervisor. The second also is based upon Title VII, and alleges that plaintiff

was subjected to retaliation as a result of complaining about the sexual harassment.

The final count asserts a state-law claim for intentional infliction of emotional

distress. Following discovery, defendant moved for summary judgment. Upon

consideration of the pleadings, briefs, evidentiary submissions, and oral arguments

of counsel, the court enters the following opinion.
        Case 5:18-cv-01960-CLS Document 31 Filed 03/18/20 Page 2 of 26




                          I. STANDARDS OF REVIEW

      Federal Rule of Civil Procedure 56 provides that a court “shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

Supreme Court added a gloss to the language of that Rule, saying that summary

judgment is proper “after adequate time for discovery and upon motion, against a

party who fails to make a showing sufficient to establish the existence of an element

essential to that party’s case, and on which that party will bear the burden of proof at

trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “In making this

determination, the court must review all evidence and make all reasonable inferences

in favor of the party opposing summary judgment.” Chapman v. AI Transport, 229

F.3d 1012, 1023 (11th Cir. 2000) (en banc) (quoting Haves v. City of Miami, 52 F.3d

918, 921 (11th Cir. 1995)). Inferences in favor of the non-moving party are not

unqualified, however. “[A]n inference is not reasonable if it is only a guess or a

possibility, for such an inference is not based on the evidence, but is pure conjecture

and speculation.” Daniels v. Twin Oaks Nursing Home, 692 F.2d 1321, 1324 (11th

Cir. 1983) (alteration supplied). Moreover,

      [t]he mere existence of some factual dispute will not defeat summary
      judgment unless that factual dispute is material to an issue affecting the
      outcome of the case. The relevant rules of substantive law dictate the

                                           2
           Case 5:18-cv-01960-CLS Document 31 Filed 03/18/20 Page 3 of 26




       materiality of a disputed fact. A genuine issue of material fact does not
       exist unless there is sufficient evidence favoring the nonmoving party
       for a reasonable jury to return a verdict in its favor.

Chapman, 229 F.3d at 1023 (quoting Haves, 52 F.3d at 921) (emphasis and alteration

supplied). See also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)

(asking “whether the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as a

matter of law”).

                                          II. FACTS

       Plaintiff, Clint Parker, is a 39 or 40 year-old white male who was employed as

a “regular” (i.e., non-temporary) delivery driver for Consolidated Pipe & Supply

Company, Inc., for nearly two-and-a-half years, from March 7, 2016 through August

14, 2018.1 He worked in the company’s Decatur, Alabama, Branch. The facility in

which Branch operations were conducted was divided into separate Warehouse and

Office areas.2 Industrial pipe, valves, fittings, and related materials were stored in the
       1
          See doc. no. 22 (Defendant’s Evidence in Support of Summary Judgment), Exhibit A
(Plaintiff’s Deposition), at 17 (testifying that he was 39 years of age on August 14, 2019, the date
of his deposition). Plaintiff began work for defendant as a temporary employee through a third-party
employment agency sometime during 2015, id. at 41-42, but was hired as a “regular,” full-time
employee on March 7, 2016. Id. at 319-22 (March 2, 2016 Application for Employment); id. at 323
(March 7, 2016 Payroll Change Notice stating that plaintiff was “Hired”); id. at 342-43 (August 14,
2018 Termination Report & Memo).
       2
         See doc. no. 22 (Defendant’s Evidence in Support of Summary Judgment), Exhibit B
(Declaration of Joey Lee), at 360, ¶ 5 (“The Warehouse and Office are entirely separate at the
Decatur branch. Attached as Exhibit A is a diagram of the Decatur facility which shows the distinct
locations of the Office and the Warehouse.”); id. at 364 (Diagram depicting separate Office &

                                                 3
           Case 5:18-cv-01960-CLS Document 31 Filed 03/18/20 Page 4 of 26




Warehouse prior to sale and delivery to customers.3 Four employees, including the

plaintiff,4 worked in the Warehouse under the supervision of Warehouse Manager

Ronnie Breeding. Clerical and sales employees worked in the Office under the

supervision of Office/Payroll Manager Glenda Vaughn. Mr. Breeding did not work

in the Office, and he neither supervised nor exercised any managerial authority over

Ms. Vaughn or any other employees who worked in the Office.5 Ms. Vaughn was the

only female in the Decatur branch, and she spent virtually all of her time in the

Office. She occasionally walked through the Warehouse for such purposes as

depositing trash in an outside container, or talking to a warehouse employee “about

a payroll, attendance or similar administrative issue,” but she did not have any regular

work function that required her to be in the Warehouse.6 All employees, regardless

Warehouse areas).
       3
          See doc. no. 22 (Defendant’s Evidence in Support of Summary Judgment), Exhibit A
(Plaintiff’s Deposition), at 64-65, 68.
       4
        The other warehouse employees were Ricky Barber (a white male in his mid-40s), Charles
Dinsmore (a Black male in his early 40s), and James Moore (a white male in his mid-50s). Id. at 69-
71, 74-76.
       5
         See id., Exhibit B (Declaration of Joey Lee), at 360, ¶ 3 (“Mr. Breeding does not work in
the Office at the Decatur branch and does not supervise or have any authority over any employees
in the Office; he only supervises the Warehouse employees.”); id., Exhibit C (Declaration of Ronnie
Breeding), at 366, ¶ 6 (“The Office where Ms. Vaughn works is entirely separate from the
Warehouse where I work and the functions of the two are entirely different.”); id., Exhibit D
(Declaration of Glenda Vaughn), at 369, ¶ 3 (“I work in the Office at the Decatur facility and have
never worked in the Warehouse. I report directly to Mr. Joey Lee, Branch Manager in Decatur, and
have never been supervised by or reported to Mr. Breeding, the Warehouse Manager.”).
       6
        Id. at 369, ¶ 4 (“I work almost exclusively in the Office handling payroll, billing and other
administrative functions. I do not work in the Warehouse and only occasionally go in or through the
Warehouse to do things like emptying trash (on[c]e or twice per week) or checking with an employee

                                                 4
           Case 5:18-cv-01960-CLS Document 31 Filed 03/18/20 Page 5 of 26




of whether they worked in the Office or Warehouse, were under the overall

supervision of Branch Manager Joey Lee.

       Plaintiff alleges that he was subjected to sexual harassment by his supervisor,

Ronnie Breeding, during an imprecise period of approximately four months. The

earliest reported incident occurred on or about October 25, 2016,7 and the last during

late January or early February of 2017.8 The relevant paragraphs of plaintiff’s

complaint allege that:



about a payroll, attendance or similar administrate issue. I do not have any regular work function
that puts me or requires me to be in the Warehouse.”) (alteration supplied).
       7
          The initial complaint about Warehouse Supervisor Breeding’s behavior was not lodged by
plaintiff, but by co-employee Ricky Barber, who informed Branch Manager Joey Lee that Breeding
had “poked” him in the buttocks “with a broom [stick]” on or about October 25, 2016. Doc. no. 24-2
(Plaintiff’s Response in Opposition to Summary Judgment), Exhibit B, at 108 (undated Employee
Warning Report recording an incident date of “Approx 10/25/16.”) (alteration supplied).
        Lee asked plaintiff and another warehouse employee, Charles Dinsmore, whether they had
witnessed the incident described by Ricky Barber, or been subjected to similar conduct. Charles
Dinsmore affirmed that he had witnessed Breeding “poking” Barber with a broomstick, but denied
that Breeding had subjected him to similar conduct. Id. Plaintiff affirmed that he also had witnessed
the incident, but added that he also had been subjected by Breeding to the same conduct on an
unspecified date. Id.
        Branch Manager Lee “advised Ronnie [Breeding] that [his conduct] was unacceptable and
would not be tolerated.” Id. (alterations supplied).
       8
          February 10, 2017 is the date of the second written warning issued by Branch Manager Joey
Lee to Ronnie Breeding. It was based upon a complaint lodged by plaintiff, who alleged that, during
either late January or early February of 2017, Breeding had again poked him in the buttocks with a
broomstick. Branch Manager Lee met with Breeding on February 10, 2017, and his subsequent
written report states that “Ronnie and I discussed the horseplay/harassment with the broomstick. He
agreed this was inappropriate workplace behavior. We also discussed this activity would not be
tolerated.” Id. at 107 (February 10, 2017 Employee Warning Report). Plaintiff added during his
deposition that, during this same incident, Breeding made “a comment about fitting pipe into my
buttocks.” Doc. no. 22 (Defendant’s Evidence in Support of Summary Judgment), Exhibit A
(Plaintiff’s Deposition), at 197-204, 304.

                                                 5
             Case 5:18-cv-01960-CLS Document 31 Filed 03/18/20 Page 6 of 26




              11. Breeding subjected Plaintiff to inappropriate sexual remarks
        and touching.[9]

              12. Specifically, Breeding made frequent comments that included
        jokes about homosexuality.[10]

                 13. Breeding touched Plaintiff inappropriately.

               14. Breeding would grab Plaintiff by the shoulder and ask if
        Plaintiff needed a hug.

             15. Further, Breeding grabbed a long pipe and asked Plaintiff
        how much of it would fit into Plaintiff’s buttocks.

              16. Breeding frequently commented about the size of men’s
        penises.

              17. On several occasions, Breeding took a broom handle and
        jabbed it into Plaintiff’s buttocks area while Plaintiff was on a ladder
        pulling products off the shelf.

Doc. no. 1 (Complaint), ¶¶ 11-17 (footnotes added).11

        9
        During deposition, plaintiff described the “inappropriate sexual remarks” referenced in
paragraph 11 of his complaint as:

(i)     Breeding asking plaintiff whether he had any naked pictures of his girlfriend on his cell
        telephone (id. at 147, 152);

(ii)    Breeding telling plaintiff and co-employees Charles Dinsmore and Ricky Barber about his
        trip to the Smoky Mountains with a male “buddy,” during which Breeding and his friend had
        “shared a bed,” and that his friend’s penis hung “down to his knees” (id. at 148); and,

(iii)   Breeding’s act of showing plaintiff cell telephone photographs “of a bunch of celebrities
        naked.” Id. at 152.
        10
         Plaintiff was unable to relate during deposition any comments by Breeding, much less
“frequent comments,” that included “jokes about homosexuality.” Id. at 148-49.
        11
         The complaint paragraphs quoted in text mirror the accusations contained in the Charge
of Discrimination executed by plaintiff on April 6, 2017, and stamped as “Received” by the Equal

                                                6
            Case 5:18-cv-01960-CLS Document 31 Filed 03/18/20 Page 7 of 26




       In addition to the allegations contained in his complaint, plaintiff testified

during deposition that, on three or four occasions, Breeding had dangled plaintiff’s

pay stub from the open crotch of his pants and said “If you want your check, come get

it.”12 Another incident not alleged in either plaintiff’s initial EEOC Charge or his

complaint occurred when plaintiff was on a ladder, reaching for rolls of Teflon tape



Employment Opportunity Commission’s Birmingham office on April 13, 2017: i.e.,

         3. For the last year, I have been subjected to inappropriate sexual remarks and
            touching by my supervisor, Ronnie Breeding.

         4. Breeding makes and has made frequent comments that include jokes about
            homosexuality.

         5. Breeding also, [sic] touched me inappropriately.

         6. He would often grab me by the shoulder and ask me if I needed a hug.

         7. On another occasion, he grabbed a long pipe and asked me how much of it
            would fit into my buttocks.

         8. He also made frequent comments about the size of men’s penises.

         9. On several occasions, Breeding took a broom handle and jabbed it into my
            buttocks area from below while I was on a ladder pulling product off the shelf.

       10. After Breeding made the comment about fitting pipe into my buttocks, I reported
           the conduct. . . . .

Doc. no. 1 (Complaint), Exhibit A (EEOC Charge), at 9-10.
       12
           Doc. no. 22 (Defendant’s Evidence in Support of Summary Judgment), Exhibit A
(Plaintiff’s Deposition), at 160 (“I come in after delivery to go to get my check. I said, ‘You got my
check?’ He said, ‘Yes,’ and sticks it down his pants in his crotch and leaves half of it hanging out,
flipping over, and said, ‘If you want your check, come get it.’ It was just a check stub, because I’ve
got direct deposit. I said, ‘You can just keep that’ and [I], you know, walked out of the office.”)
(alteration supplied).

                                                  7
            Case 5:18-cv-01960-CLS Document 31 Filed 03/18/20 Page 8 of 26




used by plumbers to seal pipe threads. Breeding came up from behind plaintiff and

grabbed him on the back of the leg, “right below [his] butt.”13

       Plaintiff seriously injured his ankle on March 10, 2017,14 one month prior to

submitting his Charge of Discrimination to the EEOC. He was denied workers’

compensation coverage for the injury,15 and filed suit in state court on April 11, 2017,

five days after executing his EEOC Charge.16 His state-court complaint alleged that

his injury was “the proximate result of an accident occurring on the job and during

the course of his employment with Consolidated Pipe”: i.e., plaintiff “slipped while

attempting to tighten a strap while making a delivery . . . .”17 Defendant denied that

assertion, based upon several inconsistent statements made by plaintiff to co-




       13
            Id. at 153-54.
       14
          See id. at 338 (text Message sent by plaintiff to Branch Manager Lee on March 13, 2017,
three days after his injury, and reading: “Hey Joey I’m still at the doctor’s office he just looked at
my x-rays and said I have to have surgery wendsay [sic] that I broke the bone in 3 places and he [is]
going to put some screws in but I’m going to get a second opinion in the morning but I will let you
no [sic] what the other doctor says”) (emphasis and alterations supplied).
       15
          See, e.g., doc. no. 1 (Complaint), Exhibit A (EEOC Charge), ¶ 17 (“Recently, I was
involved in an on the job injury. After the injury, I was initially denied coverage for workers’
compensation even though the accident occurred at work. This resulted in lost pay and required me
to pay for medical care that should have been paid by my employer. Other people who have not
complained about sexual harassment have their workers’ compensation processed timely.”).
       16
           See doc. no. 22 (Defendant’s Evidence in Support of Summary Judgment), Exhibit A
(Plaintiff’s Deposition), at 331-34 (copy of plaintiff’s Verified Complaint for Workers’
Compensation Benefits).
       17
            Id. at 332, ¶ 5 (emphasis supplied).

                                                   8
            Case 5:18-cv-01960-CLS Document 31 Filed 03/18/20 Page 9 of 26




employees about the time and place of his injury.18 Plaintiff was off work for nearly

seven months, from March 11 until October 3, 2017.19 He ceased reporting to work

on June 28, 2018, and was terminated on August 14, 2018, following forty-seven days

of unexcused absence.20

       The EEOC dismissed plaintiff’s Charge of Discrimination on September 17,

2018.21 This suit followed.

                                       III. DISCUSSION

A.     Count One — Sexual harassment

       In order to establish a Title VII hostile-work-environment claim based upon

sexual-harassment by a supervisor, an employee must show: (1) that he belongs to

a protected group; (2) he was subjected to unwelcome sexual harassment; (3) the

harassment was based upon the plaintiff’s gender; (4) the harassment was sufficiently

       18
           See id. at 339 (March 13, 2017 text message from plaintiff stating “I was on lunch and I
twisted it on the curb at the house [and] then I tried to work on it and I think I made it worse trying
to do that so I went to the doc[tor] and they said it came lose [sic] from the bone and he popped it
back into place and wrapped it up.”). See also id. at 340-41 (summaries of conflicting statements
made by plaintiff to co-employees about the place and manner of injury).
       19
         Id. at 96, 111. Plaintiff’s workman’s compensation claim was settled on October 10, 2017,
for $3,500, including future medicals. Id. at 335-36 (Consent Decree).
       20
            Id. at 96, 111-12, 342-43 (Termination Report and Memo), 355-56 (same).
       21
           See doc. no. 1 (Complaint), Exhibit A at 12 (EEOC Dismissal and Notice of Rights)
(“Based upon its investigation, the EEOC is unable to conclude that the information obtained
establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised
by this charge.”); see also doc. no. 22 (Defendant’s Evidence in Support of Summary Judgment),
Exhibit A (Plaintiff’s Deposition), at 303 (same).

                                                  9
       Case 5:18-cv-01960-CLS Document 31 Filed 03/18/20 Page 10 of 26




severe or pervasive to alter the terms and conditions of plaintiff’s employment, and

created a discriminatorily-abusive work environment; and (5) there is a basis for

holding the employer responsible under a theory of either vicarious or direct liability.

Mendoza v. Borden, Inc., 195 F.3d 1238, 1245 (11th Cir. 1999) (en banc) (citing

Henson v. City of Dundee, 682 F.2d 897, 903-05 (11th Cir. 1982)). See also, e.g.,

Watson v. Blue Circle, Inc., 324 F.3d 1252, 1257 (11th Cir. 2003); Johnson v. Booker

T. Washington Broadcasting Service, Inc., 234 F.3d 501, 508 (11th Cir. 2000); Gupta

v. Florida Board of Regents, 212 F.3d 571, 582 (11th Cir. 2000); Cross v. State of

Alabama, 49 F.3d 1490, 1504 (11th Cir. 1995); Bell v. Crackin’ Good Bakers, Inc.,

777 F.2d 1497, 1502-03 (11th Cir. 1985). The evidence related to those elements is

discussed in the following sub-sections.

      1.        Membership in a protected group

      Plaintiff and Ronnie Breeding are both males. Even so, “Title VII’s prohibition

of discrimination ‘because of . . . sex’ protects men as well as women.” Oncale v.

Sundowner Offshore Services, Inc., 523 U.S. 75, 78 (1998) (citing Newport News

Shipbuilding & Dry Dock Co. v. EEOC, 462 U.S. 669, 682 (1983)).22 Moreover, the

      22
           The pertinent provision of Title VII provides that:

              It shall be an unlawful employment practice for an employer – (1) to fail or
      refuse to hire or to discharge any individual, or otherwise to discriminate against any
      individual with respect to his compensation, terms, conditions, or privileges of
      employment, because of such individual’s race, color, religion, sex, or national

                                                 10
        Case 5:18-cv-01960-CLS Document 31 Filed 03/18/20 Page 11 of 26




Supreme Court has specifically held that “same-sex sexual harassment is actionable

under Title VII.” Oncale, 523 U.S. at 82. Indeed, “nothing in Title VII necessarily

bars a claim of discrimination ‘because of . . . sex’ merely because the plaintiff and

the defendant (or the person charged with acting on behalf of the defendant) are of

the same sex.” Id. at 79. Consequently, Title VII sexual-harassment claims will lie

for male-on-male or female-on-female harassment. See, e.g., Llampallas v. Mini-

Circuits, Lab, Inc., 163 F.3d 1236, 1242 n.10 (11th Cir. 1998) (holding that “same-

sex sexual harassment can give rise to the same inference of impermissible

discriminatory animus as does different-sex sexual harassment, depending on the

sexual preferences of the harasser”).23

       2.      Unwelcomeness

       The EEOC Charge and complaint filed by plaintiff establish that he did not

welcome the acts described in each.


       origin; or (2) to limit, segregate, or classify his employees or applicants for
       employment in any way which would deprive or tend to deprive any individual of
       employment opportunities or otherwise adversely affect his status as an employee,
       because of such individual’s race, color, religion, sex, or national origin.

42 U.S.C. § 2000e-2(a) (emphasis supplied).
       23
          See also, e.g., EEOC Compliance Manual § 615.2(b)(3), 2006 WL 4672800 (“The victim
does not have to be of the opposite sex from the harasser. Since sexual harassment is a form of sex
discrimination, the crucial inquiry is whether the harasser treats a member or members of one sex
differently from members of the other sex. The victim and the harasser may be of the same sex
where, for instance, the sexual harassment is based on the victim’s sex (not on the victim’s sexual
preference) and the harasser does not treat employees of the opposite sex the same way.”).

                                               11
        Case 5:18-cv-01960-CLS Document 31 Filed 03/18/20 Page 12 of 26




       3.      Harassment based upon the plaintiff’s gender

       Same-sex harassment is actionable, provided it is demonstrated that the

harassment was based upon the gender of the harassed employee.

       To make that showing, the plaintiff may present evidence that (1) the
       harasser was homosexual; (2) that the harasser has a gender-hostility
       towards that particular sex in the workplace; or (3) the harasser treated
       one sex in a mixed-sex workplace differently than the other sex.

Stancombe v. New Process Steel LP, 652 F. App’x 729, 733 (11th Cir. 2016) (per

curiam) (citing Oncale, 523 U.S. at 80-81).24             During deposition, plaintiff twice

voiced his opinion that Breeding was either homosexual or bisexual.25                           Such

       24
         That part of the Oncale opinion cited by the Eleventh Circuit as support for the passage
from Stancombe that is quoted in text reads as follows:

       Courts and juries have found the inference of discrimination easy to draw in most
       male-female sexual harassment situations, because the challenged conduct typically
       involves explicit or implicit proposals of sexual activity; it is reasonable to assume
       those proposals would not have been made to someone of the same sex. The same
       chain of inference would be available to a plaintiff alleging same-sex harassment, if
       there were credible evidence that the harasser was homosexual. But harassing
       conduct need not be motivated by sexual desire to support an inference of
       discrimination on the basis of sex. A trier of fact might reasonably find such
       discrimination, for example, if a female victim is harassed in such sex-specific and
       derogatory terms by another woman as to make it clear that the harasser is motivated
       by general hostility to the presence of women in the workplace. A same-sex
       harassment plaintiff may also, of course, offer direct comparative evidence about
       how the alleged harasser treated members of both sexes in a mixed-sex workplace.
       Whatever evidentiary route the plaintiff chooses to follow, he or she must always
       prove that the conduct at issue was not merely tinged with offensive sexual
       connotations, but actually constituted “discrimina[tion] . . . because of . . . sex.”

Oncale, 523 U.S. at 80-81.
       25
           See doc. no. 22 (Defendant’s Evidence in Support of Summary Judgment), Exhibit A
(Plaintiff’s Deposition), at 153 (“He might have been bisexual, I don’t know. You don’t go playing

                                                12
        Case 5:18-cv-01960-CLS Document 31 Filed 03/18/20 Page 13 of 26




proclivities were vehemently denied by Breeding,26 and also rejected by Branch

Manager Lee.27 Lee also denied a sexual motivation for Breeding’s behavior, and

characterized it as “the sort of crude or vulgar locker room, grab ass, horseplay that

sometimes occurs in blue collar, industrial and . . . all male work environments.”28

like that and grabbing – you know, sticking stuff up people’s butt all the time; and when you’re up
on a ladder up there, grabbing you on the butt, and stuff like that, if you don’t have tendencies, I
think.”); id. at 159 (“I thought he was queer just by the way – you know, homosexual just by the way
– you don’t grab guys. I don’t grab guys.”). But see id. at 163-64 (Breeding never asked to have sex
with plaintiff); Stancombe, 652 F. App’x at 733-34 (“Stancombe admitted that . . . no ‘explicit or
implicit proposals fo sexual activity’ occurred from which we or a jury could draw the inference that
Woodfin’s conduct was motivated by sexual desire. The fact that the conduct was sexual in nature
is not sufficient on its own to show that it was motivated by sexual desire, because ‘general vulgarity
or references to sex that are indiscriminate in nature will not, standing alone, generally be
actionable.”) (citations omitted).
       26
          See doc. no. 22 (Defendant’s Evidence in Support of Summary Judgment), Exhibit C
(Declaration of Ronnie Breeding), at 366, ¶¶ 3-4 (“I have been married for 32 years and have a 17
year old daughter. I am 100% heterosexual. I am not homosexual, and have never been homosexual
and have never had any homosexual tendencies or desires. Likewise, I am not nor have I ever been
bisexual or anything like that.”).
       27
          See id., Exhibit B (Declaration of Joey Lee), at 361, ¶ 6 (“I am as certain as I can be that
Ronnie Breeding is not homosexual. Mr. Breeding has been married (with children) for as long as
I can recall and I have never heard or seen anything to make me think there was even a remote
possibility that he was homosexual or bisexual.”); see also id., Exhibit E (Declaration of Ricky
Barber), at 372-73 (“I did no consider Mr. Breeding poking or goosing me with a broom handle or
some similar object, to be sexual in any way.”).
       28
         Id., Exhibit B (Declaration of Joey Lee), at 361, ¶ 11. The full context of the statement
quoted in text was as follows:

               7. In October of 2016, Ricky Barber, a warehouse employee, complained
       about horseplay on Mr. Breeding’s part. More specifically, Barber complained that
       on several occasions, while working out in the Warehouse, Breeding had come up or
       come by and poked or goosed him with a broomstick or similar object. I interviewed
       the other warehouse employees and one other warehouse employee, Clint Parker, said
       that Breeding had done that to him once or twice. All the other warehouse employees
       said that Breeding had never done that or anything like that to them.

               8. As a result of that complaint and investigation, I gave Breeding a verbal

                                                 13
        Case 5:18-cv-01960-CLS Document 31 Filed 03/18/20 Page 14 of 26




Plaintiff’s co-employee, Ricky Barber — who also had been a victim of Breeding’s

offensive conduct, and the first to lodge a complaint about it29 — agreed that

Breeding’s behavior was not “sexual,” but “just horseplay . . . It was like high school

locker room horseplay with one male ‘popping’ another male on the butt with a wet

towel.”30

       warning (the same warning identified as Exhibit 16 to Mr. Parker’s deposition).

               9. In early February of 2017, Clint Parker complained that the
       horseplay/harassment on Breeding’s part had not stopped – i.e., the poking with the
       broomstick. I checked and Ricky Barber indicated that nothing more had happened
       since Breeding’s warning in October of 2016. In any event, I gave Breeding a written
       warning and told him that the sort of horseplay and conduct would not be tolerated.
       That is the same written warning marked as Exhibit 17 to Mr. Parker’s deposition.

               10. To my knowledge, there has been no further horseplay, harassment or
       similar conduct by Breeding since the February, 2017 warning.

               11. With regard to the conduct about which Mr. Parker and Mr. Barber
       complained, I never understood that conduct on Breeding’s part to be sexual in any
       way. Rather, I clearly understood it to be the sort of crude or vulgar locker room,
       grab ass, horseplay that sometimes occurs in blue collar, industrial and most often
       all male work environments. The Warehouse facility/operation in Decatur is
       definitely a blue collar, industrial warehouse operation.

Id. at 361-62, ¶¶ 7-11 (emphasis supplied).
       29
            See supra note 7.
       30
          Doc. no. 22 (Defendant’s Evidence in Support of Summary Judgment), Exhibit E
(Declaration of Ricky Barber), at 372-73, ¶ 5 (“I did not consider Mr. Breeding[’s] poking or goosing
me with a broom handle or some similar object, to be sexual in any way. To me, it was just Mr.
Breeding playing around and carrying on — just horseplay on his part. It was like high school locker
room horseplay with one male ‘popping’ another male on the butt with a wet towel.”). Supervisor
Ronnie Breeding admitted that, on several occasions while working in the Warehouse, he had

       poked or goosed either Mr. Parker or Mr. Barber from behind with a broomstick. On
       each occasion, it was just a touching or goosing and not anything forceful.
       Regardless, they complained to Mr. Joey Lee, the Branch Manager, and he gave me

                                                14
        Case 5:18-cv-01960-CLS Document 31 Filed 03/18/20 Page 15 of 26




       Regardless, the issue remains one of determining whether plaintiff has

presented sufficient evidence from which a reasonable jury could conclude that

Breeding’s harassment of plaintiff was based upon plaintiff’s gender. See, e.g.,

Ashmore v. J.P. Thayer Co., Inc., 303 F. Supp. 2d 1359, 1369 (M.D. Ga. 2004).31

Laying to one side plaintiff’s subjective opinion about Breeding’s sexual proclivities,

the strongest support for this element of a sexual harassment claim is the legal

inference stated by the Eleventh Circuit’s opinions in Llampallas, supra, and Fredette

v. BVP Management Associates, 112 F.3d 1503 (11th Cir.1997): that is,



       two warnings and, on the second occasion, indicated that he would not tolerate any
       further horseplay of this sort on my part. Nothing like that has happened since.

               8. There was nothing sexual about the broomstick goosing or poking. I was
       just joking around and horseplay — grown men acting like teenage boys in a locker
       room. Regardless, as the Warehouse Manager, I should have known better and
       should not have participated in or initiated such conduct.

              9. I have never touched any Warehouse employee, including Mr. Parker, in
       any sort of a sexual way.

Id., Exhibit C (Declaration of Ronnie Breeding), at 367, ¶¶ 7-9.
       31
            The relevant passage from the Ashmore opinion cited in text reads as follows:

       The Court finds that sufficient evidence was presented from which a reasonable jury
       could have concluded that Fye’s harassment of Plaintiffs was based upon their male
       gender. Although the evidence is disputed as to whether Fye was homosexual, this
       does not answer the question. The issue is whether his conduct was directed at
       Plaintiffs because they were male. Fye’s conduct, which was reserved only for male
       employees and included the simulation and discussion of sexual acts between males,
       supports the jury’s conclusion that the harassment was gender based.

Ashmore v. J.P. Thayer Co., Inc., 303 F. Supp. 2d 1359, 1369 (M.D. Ga. 2004).

                                                 15
        Case 5:18-cv-01960-CLS Document 31 Filed 03/18/20 Page 16 of 26




       the act of sexual harassment itself creates an inference that the harasser
       harbors a sexually discriminatory animus towards the plaintiff. When
       a person “sexually harasses” another, i.e., makes comments or advances
       of an erotic or sexual nature, we infer that “the harasser [is making]
       advances towards the victim because the victim is a member of the
       gender the harasser prefers.”

Llampallas, 163 F.3d at 1246 (quoting Fredette, 112 F.3d at 1505) (alteration in

original).

       On the other hand, the evidence is clear that Breeding did not subject Office

and Payroll Manager Glenda Vaughn, the only female working in defendant’s

Decatur branch,32 to harassing conduct. Given the separate areas in which Breeding

and Ms. Vaughn worked, however, and the fact that he neither had any regular

contact with nor supervisory authority over her,33 that is not strong support for an

argument that Breeding “treated one sex in a mixed-sex workplace differently than

the other sex.” Stancombe, 652 F. App’x at 733. Indeed, it is a slim reed upon which

to lean so much evidentiary weight.

       Despite the weakness of evidentiary support for this element of a prima facie

case, the court will assume for the sake of discussion that plaintiff has presented


       32
           See doc. no. 22 (Defendant’s Evidence in Support of Summary Judgment), Exhibit A
(Plaintiff’s Deposition), at 67, 110, 282.
       33
         See id., Exhibit D (Declaration of Glenda Vaughn), at 369, ¶ 3 (“I work in the Office at the
Decatur facility and have never worked in the Warehouse. I report directly to Mr. Joey Lee, Branch
Manager in Decatur, and have never been supervised by or reported to Mr. Breeding, the Warehouse
Manager.”) (emphasis supplied).

                                                16
       Case 5:18-cv-01960-CLS Document 31 Filed 03/18/20 Page 17 of 26




sufficient evidence from which a reasonable jury could conclude that Breeding’s

harassment of plaintiff was based upon plaintiff’s gender.

      4.     Was the harassment sufficiently severe and pervasive as to create an
             abusive work environment

      The requirement for an employee to establish that the harassment was

sufficiently severe or pervasive as to alter the terms and conditions of his employment

includes both a subjective and an objective component. See, e.g., Harris v. Forklift

Systems, Inc., 510 U.S. 17, 21-22 (1993). Plaintiff subjectively believed that the

actions of his supervisor were severe.         But that is neither the sole, nor the

determinative, consideration. Instead, the plaintiff “must prove that the environment

was both subjectively and objectively hostile.” Reeves v. C.H. Robinson Worldwide,

Inc., 594 F.3d 798, 809 (11th Cir.2010) (en banc) (emphasis supplied); see also, e.g.,

Mendoza, 195 F.3d at 1246 (“The employee must ‘subjectively perceive’ the

harassment as sufficiently severe and pervasive to alter the terms or conditions of

employment, and this subjective perception must be objectively reasonable.”)

(quoting Harris, 510 U.S. at 21-22) (emphasis supplied).

      The Supreme Court emphasized that “the objective severity of harassment

should be judged from the perspective of a reasonable person in the plaintiff’s

position, considering ‘all the circumstances.’” Oncale, 523 U.S. at 81 (quoting


                                          17
       Case 5:18-cv-01960-CLS Document 31 Filed 03/18/20 Page 18 of 26




Harris, 510 U.S. at 23). The Eleventh Circuit elaborated that principle in Mendoza,

saying that:

      The environment must be one that “a reasonable person would find
      hostile or abusive” and that “the victim . . . subjectively perceive[s] . .
      . to be abusive.” [Harris, 510 U.S.] at 21, 114 S. Ct. 367. Furthermore,
      “the objective severity of harassment should be judged from the
      perspective of a reasonable person in the plaintiff's position, considering
      ‘all the circumstances.’” Oncale [v. Sundowner Offshore Services, Inc.,
      523 U.S. 75, 81] 118 S. Ct. at 1003 (1998) (quoting Harris, 510 U.S. at
      23, 114 S. Ct. 367).

              The objective component of this analysis is somewhat fact
      intensive. Nevertheless, the Supreme Court and this Court have
      identified the following four factors that should be considered in
      determining whether harassment objectively altered an employee’s terms
      or conditions of employment: (1) the frequency of the conduct; (2) the
      severity of the conduct; (3) whether the conduct is physically
      threatening or humiliating, or a mere offensive utterance; and (4)
      whether the conduct unreasonably interferes with the employee’s job
      performance. Allen v. Tyson Foods, 121 F.3d 642, 647 (11th Cir. 1997)
      (citing Harris, 510 U.S. at 23, 114 S. Ct. 367). The courts should
      examine the conduct in context, not as isolated acts, and determine
      under the totality of the circumstances whether the harassing conduct is
      sufficiently severe or pervasive to alter the terms or conditions of the
      plaintiff's employment and create a hostile or abusive working
      environment. Id.; see Harris, 510 U.S. at 23, 114 S. Ct. 367; Henson,
      682 F.2d at 904; Faragher [v. City of Boca Raton, 524 U.S. 775,] 118
      S. Ct. [2275, 2283 (1998)] (citing Harris, 510 U.S. at 23, 114 S. Ct. 367,
      and explaining that “[w]e directed courts to determine whether an
      environment is sufficiently hostile or abusive by ‘looking at all the
      circumstances’ ”).

Mendoza, 195 F.3d at 1246 (alterations supplied).

      The conduct attributed to plaintiff’s supervisor falls short of the level that a

                                          18
        Case 5:18-cv-01960-CLS Document 31 Filed 03/18/20 Page 19 of 26




reasonable person would perceive as sufficiently severe or pervasive to alter the terms

or conditions of employment. While Breeding’s actions of jabbing a broomstick and

other objects into plaintiff’s buttocks were clearly inappropriate, vulgar, and — in

those incidents in which Breeding taunted plaintiff by placing his check stub in the

open crotch of his pants and saying “come get it” — clearly repulsive, the court

“cannot look solely to the ‘physical acts performed.’” Stancombe, 652 F. App’x at

735 (quoting Oncale, 523 U.S. at 82). The Eleventh Circuit in Stancombe found

somewhat similar conduct34 to not be sufficiently severe or pervasive because it only

involved two incidents over a one-month period, and “scant evidence” supported the

conclusion that the harassment affected plaintiff’s job performance. Id. Similarly,

the conduct at issue in this case consisted of a handful of incidents over a four-month

period that ceased after Breeding received a second warning from the Branch

Manager in February of 2017. The objectionable conduct was not resumed after that

warning, or after the date on which plaintiff returned to work following his September

2017 foot surgery. There was no harassment from then until his termination in

August 2018.35

       34
          Plaintiff in Stancombe alleged that his harassing coworker “hugged [him] and touched his
buttocks three times in succession”; and, two days later, his coworker approached him while he was
alone and kneeling, “grabbed his head, and made three pelvic thrusts in his face.” 652 F. App’x at
731.
       35
           See doc. no. 22 (Defendant’s Evidence in Support of Summary Judgment), Exhibit A
(Plaintiff’s Deposition), at 136, 204.

                                               19
       Case 5:18-cv-01960-CLS Document 31 Filed 03/18/20 Page 20 of 26




      Even though plaintiff claimed that one of the incidents involving the end of a

hammer was painful,36 he did not present evidence that Breeding’s conduct was

“physically threatening or humiliating,” or that the cumulative effect of all of

Breeding’s conduct impaired, much less “unreasonably interfered with,” his job

performance.

      In conclusion, Breeding’s conduct falls short of supporting an actionable Title

VII hostile-work-environment, sexual-harassment claim.

B.    Count Two — Retaliation

      Plaintiff failed to respond to defendant’s argument that summary judgment

should be entered in its favor on his retaliation claim. Issues and contentions not

raised in a party’s brief are deemed abandoned. See, e.g., Continental Technical

Services, Inc. v. Rockwell International Corp., 927 F.2d 1198, 1199 (11th Cir. 1991)

(“An argument not made is waived. . . .”).

             In our adversary system, in both civil and criminal cases, in the
      first instance and on appeal, we follow the principle of party
      presentation. That is, we rely on the parties to frame the issues for
      decision and assign to courts the role of neutral arbiter of matters the
      parties present.

Greenlaw v. United States, 554 U.S. 237, 244 (2008). See also, e.g., Chapman v. AI

Transport, 229 F.3d 1012, 1027 (11th Cir. 2000) (en banc) (“Parties opposing

      36
           Id. at 185, 189.

                                        20
        Case 5:18-cv-01960-CLS Document 31 Filed 03/18/20 Page 21 of 26




summary judgment are appropriately charged with the responsibility of marshaling

and presenting their evidence before summary judgment is granted, not afterwards.”);

Road Sprinkler Fitters Local Union No. 669 v. Independent Sprinkler Corp., 10 F.3d

1563, 1568 (11th Cir. 1994) (holding that a district court can “properly treat as

abandoned a claim alleged in the complaint but not even raised as a ground for

summary judgment”) (citing Lazzara v. Howard A. Esser, Inc., 802 F.2d 260, 269

(7th Cir. 1986) (holding that a ground not pressed in opposition to a motion for

summary judgment is to be treated by the district court as abandoned)).

       In opposing a motion for summary judgment, “a party may not rely on
       his pleadings to avoid judgment against him.” Ryan v. Int’l Union of
       Operating Eng’rs, Local 675, 794 F.2d 641, 643 (11th Cir. 1986).
       There is no burden on the district court to distill every potential
       argument that could be made based upon the materials before it on
       summary judgment. Blue Cross & Blue Shield v. Weitz, 913 F.2d 1544,
       1550 (11th Cir. 1990). Rather, the onus is upon the parties to formulate
       arguments; grounds alleged in the complaint but not relied upon in
       summary judgment are deemed abandoned. . . .

Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995) (some

citations omitted).37
       37
          Cf., e.g., Lucas v. W.W. Grainger, Inc. 257 F.3d 1249, 1255 n.1 (11th Cir. 2001) (“Lucas
has abandoned his unlawful harassment claim by not raising it in his initial brief on appeal.”) (citing
Allison v. McGhan Medical Corp., 184 F.3d 1300, 1317 n.17 (11th Cir. 1999) (“Issues that are not
clearly outlined in an appellant’s initial brief are deemed abandoned.”) (citations omitted));
Hartsfield v. Lemacks, 50 F.3d 950, 953 (11th Cir. 1995) (“We note that issues that clearly are not
designated in the initial brief ordinarily are considered abandoned.”) (quotation marks and citation
omitted); Marek v. Singletary, 62 F.3d 1295, 1298 n.2 (11th Cir. 1995) (“Issues not clearly raised
in the briefs are considered abandoned.”) (citing Allstate Insurance Co. v. Swann, 27 F.3d 1539,
1542 (11th Cir. 1994)); Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir.

                                                 21
        Case 5:18-cv-01960-CLS Document 31 Filed 03/18/20 Page 22 of 26




        For all of the foregoing reasons, count two of the plaintiff’s complaint will be

dismissed without further discussion.

C.      Count Three — Intentional infliction of emotional distress

        Under Alabama law, an action for the intentional infliction of emotional

distress and the so-called “tort of outrage” are conceptually deemed to be

synonymous. See, e.g., Ex Parte Lumbermen’s Underwriting Alliance, 662 So. 2d

1133, 1134 (Ala. 1995) (recognizing that intentional infliction of emotional distress

is “otherwise known as the tort of outrage”); Sanders v. Shoe Show, Inc., 778 So. 2d

820, 823 (Ala. Civ. App. 2000) (same); see also Sphere Drake Ins., P.L.C. v.

Shoney’s, Inc., 923 F. Supp. 1481, 1491 (M.D. Ala. 1996) (stating that, under

Alabama law, the tort of outrage and the intentional infliction of emotional distress

are “the same cause of action”).

        The Alabama Supreme court first recognized the cause of action in American

Road Service Co. v. Inmon, 394 So. 2d 361 (1980), saying that:

               We . . . join with our sister states . . . in appreciating that willful
        wrongs, or those made so recklessly as to equate willfulness, authorize
        recovery in damages for the mental suffering caused thereby, and we
        now recognize that one who by extreme and outrageous conduct
        intentionally or recklessly causes severe emotional distress to another is
        subject to liability for such emotional distress and for bodily harm
        resulting from the distress. The emotional distress thereunder must be


1989) (declining to address issue for failure of party to argue it in its brief on appeal).

                                                  22
       Case 5:18-cv-01960-CLS Document 31 Filed 03/18/20 Page 23 of 26




      so severe that no reasonable person could be expected to endure it. Any
      recovery must be reasonable and justified under the circumstances,
      liability ensuing only when the conduct is extreme. By extreme we refer
      to conduct so outrageous in character and so extreme in degree as to go
      beyond all possible bounds of decency, and to be regarded as atrocious
      and utterly intolerable in a civilized society.

Id. at 365 (internal citations omitted). To establish such a claim, regardless of

whether it is characterized by a plaintiff as “outrageous,” or as an intentional

infliction of emotional distress, the plaintiff must demonstrate:       “(1) that the

defendants either intended to inflict emotional distress, or knew or should have

known that emotional distress was likely to result from their conduct; (2) that the

defendants’ conduct was extreme and outrageous; and (3) that the defendants’

conduct caused emotional distress so severe that no reasonable person could be

expected to endure it.” Callens v. Jefferson County Nursing Home, 769 So. 2d 273,

281 (Ala. 2000) (citing Jackson v. Alabama Power Co., 630 So. 2d 439 (Ala. 1993),

and American Road Service v. Inmon, supra).

      In any event, the Alabama Supreme Court recognizes the tort only in

“egregious circumstances” and, thus, has limited its application to the following

areas: (1) wrongful conduct within the context of family burials; (2) an insurance

agent’s coercing an insured into settling an insurance claim; and (3) egregious sexual

harassment. Callens, 769 So. 2d at 281 (citing Thomas v. BSE Indus. Contractors,



                                         23
         Case 5:18-cv-01960-CLS Document 31 Filed 03/18/20 Page 24 of 26




Inc., 624 So. 2d 1041 (Ala. 1993)).

        In view of the fact that this court has concluded that the conduct of plaintiff’s

supervisor falls short of supporting an actionable Title VII hostile-work-environment,

sexual-harassment claim, it would seem that the conduct of which plaintiff complains

cannot fairly be characterized as “emotional distress so severe that no reasonable

person could be expected to endure it.” Callens, 769 So. 2d at 281. Even so, in cases

like this one, where the court’s jurisdiction is based solely upon the federal questions

raised by the claims alleged in counts one and two, the court retains discretion to

entertain a state-law claim that is supplemental to the federal claims. See 28 U.S.C.

§ 1367(a).38 The district court may decline to exercise supplemental jurisdiction

when:

        (1)       the claim raises a novel or complex issue of State law,

        (2)       the claim substantially predominates over the claim or claims over
                  which the district court has original jurisdiction,

        (3)       the district court has dismissed all claims over which it has
                  original jurisdiction, or
        38
             28 U.S.C. § 1367(a) provides that:

                (a) Except as provided in subsections (b) and (c) or as expressly provided
        otherwise by Federal statute, in any civil action of which the district courts have
        original jurisdiction, the district courts shall have supplemental jurisdiction over all
        other claims that are so related to claims in the action within such original
        jurisdiction that they form part of the same case or controversy under Article III of
        the United States Constitution. Such supplemental jurisdiction shall include claims
        that involve the joinder or intervention of additional parties.

                                                  24
       Case 5:18-cv-01960-CLS Document 31 Filed 03/18/20 Page 25 of 26




      (4)    in exceptional circumstances, there are other compelling reasons
             for declining jurisdiction.

28 U.S.C. § 1367(c). The Supreme Court added a gloss to this statutory language in

Carnegie-Mellon University v. Cohill, 484 U.S. 343 (1988), when observing that

      a federal court should consider and weigh in each case, and at every
      stage of the litigation, the values of judicial economy, convenience,
      fairness, and comity in order to decide whether to exercise jurisdiction
      over a case brought in that court involving pendant [now
      “supplemental”] state-law claims. When the balance of these factors
      indicates that a case properly belongs in state court, as when the
      federal-law claims have dropped out of the lawsuit in its early stages
      and only state-law claims remain, the federal court should decline the
      exercise of jurisdiction by dismissing the case without prejudice.

Id. at 349-50 (emphasis supplied) (citing United Mine Workers of America v. Gibbs,

383 U.S. 715, 726-27 (1966)). “[I]n the usual case in which all federal-law claims are

eliminated before trial, the balance of factors to be considered under the pendent

jurisdiction doctrine — judicial economy, convenience, fairness, and comity — will

point toward declining to exercise jurisdiction over the remaining state-law claims.”

Carnegie-Mellon, 484 U.S. at 350 n.7; see also L.A. Draper & Son V. Wheelabrator-

Frye, Inc., 735 F.2d 414, 428 (11th Cir. 1984) (stating that “if the federal claims are

dismissed prior to trial, Gibbs strongly encourages or even requires dismissal of state

claims”).

      Here, plaintiff’s federal claims will be dismissed prior to trial. Additionally,



                                          25
       Case 5:18-cv-01960-CLS Document 31 Filed 03/18/20 Page 26 of 26




plaintiff’s state law claim raises complex issues of state law, “something the courts

of Alabama are in the best position to undertake and, for reasons of federalism,

should undertake in this sensitive area.” Nolin v. Isbell, 207 F.3d 1253, 1258 (11th

Cir. 2000).    Accordingly, the balance of factors weigh in favor of declining

supplemental jurisdiction, and this court exercises its discretion to dismiss plaintiff’s

state claim, without prejudice.

      An order consistent with this memorandum of opinion will be entered

contemporaneously herewith.

      DONE this 18th day of March, 2020.


                                                ______________________________
                                                Senior United States District Judge




                                           26
